Citation Nr: 1203071	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected depression and anxiety.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 31, 2008.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

In an October 2009 rating decision, the RO assigned a TDIU rating, effective on January 31, 2008.  The RO noted that the January 31, 2008 effective date was assigned since it was the date VA received his claim for TDIU. 

In January 2010, the Board remanded this case for additional development of the record.   

The issue of entitlement to TDIU rating prior to January 31, 2008 is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The service-connected depression and anxiety is shown to be manifested by a depressed mood, anxiety, suspiciousness, chronic sleep impairment, irritability, hypervigilance, panic attacks occurring more than once a week, impaired judgment and abstract thinking, disturbances of mood and motivation, difficulty establishing effective work and social relationships, suicidal ideation, near continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances and persistent delusions and hallucinations and is productive of a disability picture that more closely resembles that of severe social and industrial inadaptability or occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood and inability to establish and maintain effective relationships; total occupation and social inadaptability is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 percent, but no more for the service-connected depression and anxiety are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the August 2007 rating decision granted the Veteran's claim for service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The April 2008 Statement of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue. 

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As noted, the Veteran's claim was remanded by the Board for further development of the record in January 2010.  Specifically, the Board requested that the RO contact the Veteran and obtain his recent medical treatment records.  The RO was also requested to schedule the Veteran for a VA examination.  

The record reveals that the Veteran's recent VA outpatient treatment records were obtained and associated with his claims folder.  While the Veteran was requested to submit, or authorize VA to obtain, his private treatment records in a January 2010 letter, no such records were identified or submitted.  

The record also indicates that the Veteran was afforded a VA examination in March 2010.  Thus, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required].

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records, VA outpatient medical records, VA examination reports and the hearing transcript.  

The record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In this case, however, the record indicates that any SSA records would not be relevant to the Veteran's increased rating claim.  Specifically, the record indicates that the Veteran has been receiving his medical treatment through VA and there are no outstanding private treatment records.  

Furthermore, while not currently associated with the Veteran's claims folder, the SSA records were obtained by the RO and reviewed during an October 2009 rating decision.  This decision notes that the SSA's grant of benefits was based on his "difficulty attending to and performing simple, unskilled work for two plus hours at a time without special supervision."  

Such symptomatology is consistent with the 70 percent rating that the Board is assigning and does not suggest a total impairment in social and occupational functioning.  Accordingly, while the legal documents pertaining to the grant of SSA benefits are not before the Board, there has been no prejudice to the Veteran as such records would be based on his VA treatment records (which are currently before the Board) and would not be relevant to his increases rating claim. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in July 2007 and March 2010.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate clinical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in July 2009 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Relevant law and regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the ones used by the RO, Diagnostic Codes 9434-9413.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Codes 9434-9413 [Major depressive disorder - Anxiety Disorder] (2011).  Diagnostic Codes 9434-9413 are deemed by the Board to be the most appropriate primarily because they pertains specifically to the diagnosed disabilities in the Veteran's case (depressive disorder and anxiety).  

In any event, with the exception of eating disorders, all mental disorders including depressive disorder and anxiety are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 9434-9413.

The record on appeal demonstrates that, in addition to his depression and anxiety, the Veteran has been diagnosed with posttraumatic stress disorder and social phobia.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, no medical professional has identified separate symptomatology attributable to the Veteran's nonservice-connected psychiatric disorders.  Accordingly, the Board will treat all symptomatology in the Veteran's right foot as being attributable to his service-connected depression and anxiety.

Depression and anxiety are to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

100 percent - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Codes 9434-9413 (2011).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].


III.  Analysis

The Veteran's service-connected depression and anxiety are currently rated as 50 percent disabling.  For the following reasons, the Board finds that a 70 percent rating, but no higher, is warranted for this disability.

As has been discussed, assignment of a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434-9413.  

The Board's inquiry, however, is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that  would justify a particular rating].  Accordingly, the Board will first discuss the symptoms identified in the ratings criteria and will then address any other aspects of the Veteran's psychiatric symptomatology which would warrant a higher rating.

With respect to evidence of suicidal ideation, a VA outpatient treatment record from June 2007 notes that the Veteran has been experiencing suicidal ideations.  Accordingly, suicidal ideations have been demonstrated. 

The record does not indicate that the Veteran's symptomatology includes obsessional rituals which interfere with routine activities and the Veteran does not appear to contend otherwise. 

During the July 2007 VA examination, the Veteran's speech was described as clear, coherent and goal-directed.  He was observed to have limited spontaneity in a June 2007 outpatient treatment record.  A VA mental health treatment report from March 2008 notes that the Veteran was "especially sullen today" and responded "non-verbally to questions."  

In November 2008, the Veteran's speech was of normal rate and tone, but with limited spontaneity.  Accordingly, while the Board acknowledges that the Veteran did not respond orally while receiving VA outpatient treatment in March 2008, the record indicates that his speech has never been intermittently illogical, obscure or irrelevant. 

During the July 2007 VA examination, the Veteran reported that he has a depressed mood on a daily basis.  He also reported that he does not feel like doing anything.  A VA psychiatric assessment from March 2008 noted that the Veteran reported severe depression, isolation, and lacking the energy to exercise or help around the house.  

The Board therefore finds that near-continuous depression affecting the ability to function independently, appropriately and effectively has been demonstrated. 

During the July 2007 VA examination, it was reported that the Veteran has been physically aggressive due to his level of irritability.  Accordingly, an impaired impulse control has been demonstrated. 

The record indicates that the Veteran has routinely been described as fully oriented.  Accordingly, the record does not indicate, and the Veteran does not appear to contend, that his psychiatric symptomatology includes spatial disorientation.

The Veteran was described as disheveled in a June 2007 outpatient treatment record.  Accordingly, the Board finds that a neglect of personal appearance and hygiene have been demonstrated. 

During the July 2007 VA examination, the Veteran indicated that he recently went to an interview and became very frustrated because he could not hear the interviewer and ended up yelling and leaving the interview.  As a result, difficulty adapting to stressful circumstances has been demonstrated. 

The record indicates that the Veteran had dated his girlfriend for 10 years before becoming married.  See a February 2009 VA outpatient treatment records; see also the March 2010 VA examination report.  During the March 2010 VA examination, it was reported that the Veteran's father had moved in with him.  

While the Board acknowledges that the Veteran has previously been divorced, the record does not indicate that the Veteran's symptomatology results in an inability to establish and maintain effective relationships. 

In short, after a review of the record, the Board finds that the impact of the Veteran's service-connected depression and anxiety on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  See 38 C.F.R. § 4.7 (2011).  

As noted, the record indicates that the Veteran's symptomatology includes suicidal ideation, near continuous depression affecting his ability to function independently, appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.  

Accordingly, the Board concludes that the severity of his symptoms warrants an increased rating to 70 percent.

The Board has also considered the Veteran's entitlement to 100 percent disability rating, however, there is no indication of total occupational and social impairment.  

Here, the record does not indicate that the Veteran has a gross impairment in thought processes or communication or has engaged in grossly inappropriate behavior.  

While the Board acknowledges that the Veteran rode his motorcycle in freezing conditions to receive VA outpatient psychiatric treatment in November 2008, the record indicates that this was done because he had previously sold his car.  

Furthermore, while a February 2009 VA outpatient treatment record notes that the Veteran was arrested for urinating in public three weeks prior, this record also notes that the Veteran gave up drinking alcohol at approximately the same time.  

Accordingly, the Board does not find that such behavior constitutes a gross impairment in thought processes or grossly inappropriate behavior.  Significantly, such behavior is not indicative of a total impairment in social and occupational functioning.  Moreover, the Veteran himself does not appear to endorse such extreme pathology.  

A June 2007 VA outpatient treatment note documents that the Veteran has been mistaking his tinnitus and various noises for voices.  In October 2007, it was noted that the Veteran was experiencing paranoid delusions.  Consequently, the Board finds that persistent hallucinations and have been demonstrated. 

While the record indicates that the Veteran has expressed a plan to commit suicide, he has also expressed a desire to live.  See a May 2009 VA outpatient treatment record.  

Furthermore, the Veteran voluntarily admitted himself to the hospital in May 2009 based on his suicidal ideations, while not diminishing the significance of the Veteran's suicidal ideations, his decision to seek medical treatment reflects a degree of functioning not contemplated in the 100 percent rating criteria.  

During the March 2010 VA examination, the Veteran reported that he is able to complete his activities of daily living and the record does not otherwise indicate.  The record also does not indicate that the Veteran is disoriented to time or place, or has memory loss for the names of close relatives or his own name. 

In short, only one of the seven symptoms described in the 100 percent rating criteria has been demonstrated, and the severity of his symptoms does not approximate a total impairment in the Veteran's occupational or social functioning.  Significantly, however, the Board's inquiry is not necessarily strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  

However, the Board has not identified any other aspects of the Veteran's service-connected depression and anxiety which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no such pathology.  

In this capacity, the Board recognizes that the Veteran has reported that he isolates himself in order to prevent becoming frustrated over his inability to hear.  See, e.g., a March 2008 VA psychiatric assessment.  He has also reported that he isolates himself at home in order to avoid conflict and that he rarely enjoys life except for his dog during outpatient VA treatment in October 2007. 

Such symptomatology, however, does not indicate a total impairment in social or occupational functioning as the Veteran has been able to successfully date and marry his long time girlfriend and was able to help plan for his wedding.  See a September 2009 VA treatment record.  

Furthermore, while he stated that he does not see them often, the Veteran has reported having "2 or 3 close friends outside of [his] family."  See the March 2010 VA examination report. 

The Board notes that the Veteran has been assigned GAF scores ranging from 35 - 55 which are indicative of moderate to serious impairment due to depression and anxiety.  

As noted, the Veteran has displayed some serious psychiatric symptomatology such as persistent hallucinations delusions.  However, for the reasons stated above, the bulk of the Veteran's depression symptomatology is congruent with the 70 percent disability rating the Board has assigned.  

In this capacity, the Board notes that a GAF score is just one factor for consideration.  As demonstrated above, the Veteran's psychiatric symptomatology does not approximate a total impairment in social or occupational functioning. 

In summary, based on the evidence of record, the Board finds that the symptomatology reported by the Veteran and reflected in the record is more reflective of occupational and social impairment consistent with the 70 percent rating the Board is assigning.


IV. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the April 2008 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected depression and anxiety.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An increased, initial rating of 70 percent, but no higher, for the service-connected depression and anxiety for the period of the appeal is granted, subject to the applicable law and regulations governing the payment of monetary benefits.



REMAND

After having carefully considered the matter, and for following reasons, the Board believes that the issue of entitlement to TDIU rating prior to January 31, 2008 must be remanded for further development.  

In an October 2009 rating decision, the RO assigned a TDIU rating, effective on January 31, 2008.  In this decision the RO noted that the January 31, 2008 effective date was assigned since it was the date VA received his claim for TDIU. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has submitted evidence indicating that he has been unemployable while seeking an increased rating for depression and anxiety, the issue of entitlement to a TDIU rating has been pending prior to January 31, 2008. 

As the RO has not considered whether a grant of TDIU was warranted prior to January 31, 2008 this issue must be remanded for initial consideration by the RO. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, as noted, the record indicates that the Veteran has been granted disability benefits from the Social Security Administration (SSA).  Currently, the evidence of record contains documents stored in the Veteran's VA claims folders and electronic documents contained in his Virtual VA claims folder.  

The Board recognizes that the October 2009 rating decision which granted the TDIU rating is contained in the Veteran's virtual VA claims folder.  The SSA records cited by this decision, however, are not contained in the Veteran's physical claims folder or in his virtual VA claims folder.  

While the Board has found that the Veteran's SSA records are not relevant to his increased rating claim, these documents could potentially contain evidence relevant to his TDIU claim.  

As the Board is remanding the Veteran's TDIU claim for additional development, the SSA records should be associated with his claims folder. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order to obtain from SSA copies of all decisions and records from that agency that pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder so.  Any notice from SSA that these records are not available should be noted in the Veteran's claims folder.  

2.  Following completion of all indicated development, the RO should readjudicate the remaining claim for a TDIU rating prior to January 31, 2008 in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


